Motion denied without costs. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ. On the court’s motion the opinion of this court handed down on June 24, 1946 (270 App. Div. 1043), is hereby amended, without prejudice to any of the proceedings thereafter had, to read as follows: “ Defendants appeal from an interlocutory judgment impressing a trust on certain real property and granting other incidental relief. Judgment reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The finding that the property in question was an asset of the partnership has no support in the evidence, and we find that said property was not an asset of the partnership. Appeal from decision dismissed. Appeal by defendants Garvin and Claridge Food Products Corp. from an order denying their motion for a new trial on the ground of newly discovered evidence, dismissed, without costs. In view of the determination of the appeal from the interlocutory judgment, the appeal from the.order is academic.” The order herein is resettled in accordance with the foregoing opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.